EXHIBIT 10.17


DISTRIBUTOR / BLENDERS AGREEMENT


This Distributor / Blenders Agreement ("Agreement") is entered into as of the
1st day of March, 2009 (the “Effective Date”), by and between PERF GO-GREEN
HOLDINGS, INC., a Delaware Corporation (”Perf"), and INVENTEK COLLOIDAL
CLEANERS, Inc. a Delaware  Corporation ("Inventek”) (each of the foregoing is a
“Party” and collectively they are the “Parties”).
 
RECITALS
 
A.           Whereas Inventek desires to enter into a strategic relationship
with Perf whereby Inventek shall grant Perf a perpetual royalty free license and
exclusive right to sell worldwide the five (5) products listed in Exhibit A and
any additional products as the Parties shall mutually agree (the “Products”).
 
B.           Whereas Perf is a marketing and distribution corporation engaged in
the sale of certain biodegradable products to retail and commercial customers
worldwide and wishes to offer a line of private label cleaning products to its
customer base; and
 
C.           Whereas Inventek is an inventor and manufacturer of certain
colloidal-based products that are used in the manufacturing of natural,
biodegradable cleaning products (“Products”); and
 
D.           The Parties wish to enter into a Distributor / Blender relationship
in which Perf will sell Products to retail and commercial, as well as federal,
state and local government agencies under the Perf’s private label name Perf Go
Clean.
 
 
NOW, THEREFORE, in consideration of the premises herein contained, as well as
the mutual obligations herein made and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the Parties, intending to
be legally bound, hereby covenant and agree as follows:
 
1.
SCOPE OF SERVICES

 
1.1           Perf shall use its commercially reasonable efforts to solicit
orders for Products from potential customers. Perf shall pay all costs and
expenses incurred in providing such services.
 
1.2           Perf shall have an exclusive, non-transferable, (unless agreed to
in writing by BOTH PARTIES), perpetual license and right to sell the Products in
accordance with the terms of this Agreement.
 
1.3           The Products are described in Exhibit A of this Agreement.  From
time to time both Parties may review and add Products to this list.  A line card
of Inventek’s products are described in Exhibit B of this Agreement.
 
1.4           From time to time, and as often as reasonably necessary Perf shall
keep Inventek informed of market developments, competitive activities, any and
all non-proprietary feedback Perf receives from its customers, potential
customers, competitors, suppliers, and downstream in-direct distribution on
Inventek, its Products, and its pricing.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           Each Party shall provide reasonable support for the sale of
Products by Perf.  Inventek will furnish marketing support to assist Perf in
introducing Products and services to customers and potential customers.  Each
Party shall pay its own expenses in connection with any marketing activities.
 
1.6           Inventek may provide Perf with other services as may be reasonably
requested by Perf, such as storage and shipping.  Prices for such services would
be agreed to in advance.
 
1.7           Inventek and its principal stockholders and affiliates, successors
and assigns agree not compete with Perf in the sale of products substantially
similar to the Products, either directly or indirectly.
 
2.
PRICING AND PAYMENT TERMS.

 
2.1           Perf shall pay to Inventek one million dollars ($1,000,000), for
the paid-up distributorship rights to the Products. Such payment will be made in
Perf’s common stock, with the number of shares determined by utilizing the price
of fifty cents ($0.50) per share which shall equal two million (2,000,000)
shares of Perf’s common stock (the “Shares”).  Such Shares shall be issued as
soon as reasonably practical after Perf amends its Certificate of Incorporation
to increase the number of shares of common stock Perf is authorized to
issue.  As additional consideration, Perf shall issue to Inventek warrants to
purchase 2,000,000 shares of Perf’s common stock with an exercise price of fifty
cents ($0.50) (the “Warrant”).  The Warrant shall be exercisable for a period of
two years and shall not be exercisable until such time as Perf amends its
Certificate of Incorporation in order to increase the number of shares of common
stock Perf is authorized to issue.
 
2.2           The Warrant shall be subject to adjustment for stock splits, stock
dividends and other dilative events upon which Perf issues shares of its common
stock at a price per share of less than $0.50.  Shares issuable under Perf’s
2008 Share Incentive Plan and pursuant to convertible securities outstanding as
of the date hereof shall be excluded from such anti-dilutive provisions.
 
2.3           Perf shall determine the prices at which it sells the Products.
The transfer prices charged to Perf by Inventek for the Products will be based
on the mutually agreed upon price schedule, identified in the Exhibit A.
 
2.4           Product may be delivered to Perf, at the sole discretion of Perf,
as a final Product, or in a form of concentrate to be processed into final
Product by Perf or by a contract packager of Perf’s choice. Concentrate price
are identified in the Exhibit A.
 
3.              TERM.  This Agreement shall terminate five (5) years from the
Effective Date of this Agreement unless extended in accordance with this Section
3 (the “Term,” which shall include all extensions thereof).  The Term shall be
automatically renewed for successive five (5) year term.
 
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
4.    REPRESENTATIONS AND WARRANTIES
 
4.1           Intellectual Property.  Schedule C sets forth a list of all
patents and registered trademarks, trade names and copyrights, and all pending
applications for patents, trademarks, and copyrights, owned by or licensed on an
exclusive basis to Inventek (the “Material Intellectual Property”), together
with a summary description in respect of the filing, registration or issuance
thereof.  No licenses, sublicenses, covenants or agreements have been granted or
entered into by Inventek in respect of such Material Intellectual Property.  No
material patents or material registered trademarks, trade names or copyrights,
other than the Material Intellectual Property, non-exclusive licenses to
commercially available software and to patents and copyrights embedded in
equipment or fixtures, are necessary for the manufacture and sale of the
Products.  Inventek has not received notice that any Material Intellectual
Property has been declared unenforceable or otherwise invalid by any
governmental authority.  Inventek owns the Material Intellectual Property
purported to be owned by it, free and clear of all security interests, liens and
encumbrances, other than the license granted hereunder.  Except for employees of
Inventek, the Material Intellectual Property has not been disclosed to any
person, firm or company.  None of the Material Intellectual Property purported
to be owned by Inventek is currently being challenged in a lawsuit or action
before any court or other governmental body.  To Inventek's knowledge after
reasonable investigation, Inventek’s manufacturing of the Products does not
infringe any patent, trademark or copyright of any third party.  Inventek shall
defend and indemnify Perf for any liability, claim or damage incurred by Perf
associated with the Material Intellectual Property.
 
4.2           Due Authorization.  This Agreement and all actions provided for
herein have been duly authorized by all necessary corporate actions.
 
4.3           Consents.  The execution, delivery and performance of this
Agreement by each of the Parties and the consummation of the transactions
contemplated by this Agreement will not (i) require the consent, approval or
authorization of any other individual, corporation, partnership, limited
liability company, trust, joint venture or other entity or public authority;
(ii) violate or contravene the organizational certificates, documents and
agreements, as amended to date, of Inventek, (iii) violate or contravene any
law, statute, rule, regulation, order, judgment or decree to which Inventek is
subject, or (iv) conflict with or result in a breach of or constitute a default
by any party under any contract, agreement, instrument or other document to
which Inventek or its shareholders is a party or by Inventek or its shareholders
or any of its or their assets or properties are bound or subject.
 
4.4           Products.                                Inventek represents and
warrants that the Products shall function in accordance with the specifications
provided to Perfand attached as part of Schedule D.   Inventek represents and
warrants that there has never been any material defects in, failures to warn, or
breaches of warranties or representations with respect to, any product
manufactured, shipped, sold or delivered by Inventek.
 
5.           GENERAL PROVISIONS
 
5.1           Entire Agreement.  This Agreement, and its exhibits incorporated
by reference constitute the entire and sole agreement between the Parties with
respect to the subject matter hereof and supersede any prior agreements,
negotiations, understandings, or other matters, whether oral or written, with
respect to the subject matter hereof.  This Agreement cannot be modified,
changed, or amended, except in writing signed by a duly authorized
representative of each of the parties.
 
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
5.2           Investment Representation.  By accepting the Shares and the
Warrant, Inventek acknowledges that it is being taken for its own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares or Warrant
and such Shares or Warrant may only be transferred, subject to compliance with
the legend set forth below.  THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH SECURITIES MAY
NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS, OR PERF RECEIVES AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO PERF, THAT THE SECURITIES EVIDENCED HEREBY MAY BE SOLD IN
ACCORDANCE WITH AN EXEMPTION THEREUNDER.
 
Unless the shares on the common stock issuable upon the exercise of the Warrant
are registered under the Securities Act of 1933, as amended (the “Act”),
Inventek, will be required to provide Perf with an investment letter and the
certificates representing such shares will contain a legend to the effect that
Inventek may not transfer, sell, pledge or hypothecate such shares unless the
registration provisions of the Act have been complied with or Perf has received
an opinion of counsel that such registration is not required.
 
5.3           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and assigns. Perf
shall not assign or otherwise transfer its rights under this Agreement without
the prior written consent of Inventek which shall not be unreasonably withheld.
 
5.4           [Survival.  All promises, covenants, agreements, representations
and warranties contained herein shall survive the execution and delivery, and
the subsequent termination, of this Agreement.]?
 
5.5           Notices.  Any notice required or permitted to be given under this
Agreement shall be given in writing by hand delivery, commercial overnight
courier or registered or certified U.S. Mail, to the addresses below, and shall
be deemed duly given upon receipt, or if by registered or certified mail three
(3) business days following deposit in the U.S. Mail.  The parties hereto may
from time to time designate in writing other addresses expressly for the purpose
of receipt of notice hereunder.
 
 
Perf

 
12 East 52nd Street

 
4th Floor

 
New York, NY 10022

 
_________________________

 


 
Page 4 of 6

--------------------------------------------------------------------------------

 


  Inventek Colloidal Cleaners
 
3901 G Street, 2nd Floor

 
Philadelphia, Pa. 19124

 
___________________________

 
5.6           Severability. If any provision of this Agreement is declared
invalid or unenforceable, such provision shall be deemed modified to the extent
necessary and possible to render it valid and enforceable. In any event, the
unenforceability or invalidity of any provision shall not affect any other
provision of this Agreement, and this Agreement shall continue in full force and
effect, and be construed and enforced, as if such provision had not been
included, or had been modified as above provided, as the case may be.
 
5.7           Governing Law and Jurisdiction.  This Agreement shall be governed
and construed for all purposes by the law of the State of New York without
regard to the conflict of law provisions thereof.  By executing this Agreement,
the Parties hereby consent to the personal jurisdiction of, and agree that any
legal action arising under this Agreement shall be instituted solely in, the
federal or state district courts situated in the State of New York.
 
5.8           No Waiver.  Any waiver or consent shall apply only to the specific
instance and for the specific purpose for which given.  No failure or delay in
exercising any right, power or remedy hereunder shall operate as a waiver, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy hereunder.
 
5.9           Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile signature
pages shall be treated as original signature pages.  By executing this
Agreement, the signatory represents and warrants he is duly authorized to
execute this Agreement on behalf of the Party for whom he signs.
 
IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date first written above.


Perf Go-Green Holdings, Inc.
Inventek Colloidal Cleaners LLC
   
By: ______________________
Michael Caridi, COO
By: ______________________
Yasmin Andrecola, President
     
Inventek Colloidal Cleaners LLC
     
By: ______________________
 
Paul N. Andrecola, P.E., PhD, COO




 
Page 5 of 6

--------------------------------------------------------------------------------

 

EXHIBITS INTENIONALLY OMITTED
 
 
 
 
 
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------
